              UNITED STATES DISTRICT COURT

              SOUTHERN DISTRICT OF GEORGIA

                       SAVANNAH DIVISION
UNITED STATES OF AMERICA,        )
                                 )
                                 )
v.                               )          CR419-089
                                 )
MICHAEL WILLIAMS,                )
                                 )
     Defendant.                  )

        ORDER AND REPORT AND RECOMMENDATION

     Before the Court is defendant’s Motion for Discovery, doc. 82,

Defendant’s Motion to Dismiss Indictment, doc. 83, Defendant’s Motion

in Limine, doc. 84, and defendant’s Notice of Order to Rescind 8th

Amendment Violations, doc. 85. For the following reasons defendant’s

Motion for Discovery is DISMISSED AS MOOT, doc. 82, Defendant’s

Motion in Limine and Order to Rescind 8th Amendment Violations, docs.

84 & 85, are DENIED AS FRIVOLOUS. For the same reasons the Court

denies defendant’s above listed motions, defendant’s Motion to Dismiss

Indictment, doc. 83, should be DENIED.

                           BACKGROUND

     Defendant was indicted with one count of possession of a firearm by

a prohibited person in violation of 18 U.S.C. § 922(g)(1) on May 8, 2019.
Doc. 1. Stephen Harris was appointed to represent him on May 13, 2019.

Doc. 6. At the May 30, 2019 arraignment, defendant refused to plead and

the undersigned entered a not-guilty plea pursuant to Fed. R. Crim P.

11(a)(4). Doc. 10. During that arraignment, defendant began to espouse

some of the misapprehensions which are the hallmarks of a “sovereign

citizen.” For example, he challenged the jurisdiction of the Court and

made references to both civil common law and admiralty law. Despite

defendant’s recalcitrance to plead or to acknowledge the jurisdiction of the

Court over his person, the Court granted defendant thirty days to file

pretrial motions. Doc. 14.

     Also at that hearing, defendant indicated a desire to proceed pro se

and a hearing was scheduled for June 6, 2019. Doc. 13. However, before

that hearing could occur, on June 2, 2019, defendant’s counsel filed a

motion requesting a psychiatric examination. Doc. 16. That motion was

granted on June 4, 2019, and defendant was ordered examined and

observed pending a report on his competency. Doc. 19. As a result, any

inquiry into his desire to proceed pro se was deferred.

     The Court received the psychiatric report on August 8, 2019, doc. 21,

and held a hearing on September 11, 2019, doc. 23. At that hearing the

                                     2
Court inquired of defendant whether he wanted to proceed without

counsel, and defendant declined to invoke that right. On October 7, 2019,

the undersigned entered a Report and Recommendation finding defendant

competent to stand trial. Doc. 27. After no objections were filed, that

Report and Recommendation was adopted by the assigned district judge

on December 5, 2019.

     The case was set for jury selection and trial on January 14, 2020.

Doc. 31. On January 3, 2020, defendant’s counsel filed a series of motions,

docs. 38, 39, 40, 41, which were ultimately withdrawn or otherwise

disposed of on January 7, 2020. After a Motion to Continue, doc. 55, was

filed on January 10, 2020, the Court continued the trial to February 18,

2020. On January 15, 2020, the defendant filed the two motions at issue,

as well as a motion for bond. The Court set a hearing on those motions

for January 30, 2020.    Doc. 60. On the morning of the hearing, the

undersigned became aware of a handwritten letter which the defendant

had submitted to the court, doc. 66, in which the he suggested that he

might wish to proceed pro se in this matter.       At the hearing—after

exhaustive questioning—defendant refused to unambiguously invoke his

right to proceed without counsel and the Court proceeded to hear

                                    3
argument from his appointed counsel as to the three outstanding motions.

Doc. 67.1 The Court determined that defendant was not eligible for bond

and entered a separate order disposing of that motion. Doc. 69.

      Despite the exhaustive nature of this rigamarole, defendant again

filed a letter requesting to move without assigned counsel. Doc. 71. The

1
 As the Court has expressed before, even if defendant had been more definitive in his
desire to proceed pro se, it is not clear that permission would have been forthcoming.
One of the reasons defendant initially expressed interest in proceeding pro se was
because he wanted an attorney who would simply file the motions he requested.
Defendant is reminded (again) that an attorney

      does not [and did not in this case] serve as a mere mouthpiece or alter ego
      for his client, obligated to urge any motion or argument that his client
      wishes him to file. Thomas v. Tenneco Packaging Co., 293 F.3d 1306,
      1337 (11th Cir. 2002) (“An attorney should not be an unreflecting conduit
      through which the opinions and desires of a client or witness are
      permitted to flow unchecked.”). Rather, an attorney has a duty to
      exercise his independent professional judgment and to file only those
      motions or raise only those claims that have potential merit. Id.; Welch
      v. Artus, 2007 WL 949652, at * 17 (W.D.N.Y. March 29, 2007). Further,
      an attorney must adhere to the ethical standards of the profession, which
      preclude an attorney from making “a false statement of material fact or
      law” to a Court or other tribunal, Rule 3.3, Georgia Rules of Professional
      Conduct, or from advancing an unwarranted claim or defense. Georgia
      Rule 3.1. Thus, if a client insists that an attorney file a motion or take a
      position that the attorney does not personally believe to have any factual
      or legal merit, “the attorney must stand his . . . ground and refuse to act
      in a manner that flies in the face of the relevant ethical rules.” Thomas,
      293 F.3d at 1327-28. “Given this duty, it follows that an attorney cannot
      ‘file first and think later,’ . . . thereby neglecting to employ his or her
      independent professional judgment to consider the plausibility and the
      appropriateness of what is asserted in the filed document.” Thomas, 293
      F.3d 1327 (citation omitted).

United States v. Scott, 2007 WL 1101241 at * 1 (S.D. Ga. April 11, 2007).


                                           4
Court scheduled a hearing on that request. Doc. 72.2 Before that hearing

could occur, a superseding indictment was returned against defendant.

Doc. 74.    The arraignment was scheduled for the same date as the

previously arranged hearing to discuss defendant’s renewed desire to

proceed pro se.

      At this second hearing in as many weeks, the Court again inquired

as to defendant’s desire to proceed pro se.          Finally, after exhaustive

questioning—made no easier by defendant’s desire to talk over the Court

and complain repeatedly about all aspects of the prosecution—the Court

determined that defendant had made the requisite unambiguous request

and had made the required showing under Faretta v. California, 422 U.S.

806 (1975) to proceed pro se.         Thus, the Court relieved defendant’s

assigned counsel, appointed said counsel as stand-by counsel, and allowed

defendant to proceed on his own behalf. Doc. 80. At a pretrial conference

scheduled for February 14, 2020, the Court granted defendant a brief

continuance to allow defendant to prepare in light of his pro se status.




2
 Defendant filed a letter containing similar complaints and demands the day before
his hearing. Doc. 78.
                                          5
Defendant has filed a series of motions, for the reasons discussed below,

they are either DISMISSED or should be DENIED.

                                     ANALYSIS

      I, the Above Herein mentioned; and hereinafter mentioned
      FLESH and BLOODMAN Michael lavant Williams, Michael
      Williams, know Also in the commercial Registry As Michael
      lavant Williams,, Michael Williams #6780469, A.E.O: Ancient
      Egyptian Order Lodge #9 ENS legis of the United Nations of
      the Yamassee, Washitaw, CREEK, Seminole, MuscogHEE
      Indigenous Aborigine Natives, A Government of Retained
      Sovereigns; United Nations Number #0208-1992/215-199,
      Bureau of Indian affairs # 0208-1993/215-199 D/B/A Doing
      business as the mis-nomer 201908621(55022174). MICHAEL
      LAVANT WILLIAMS, MICAHEL WILLIAMS D.O.B
      [REDACTED]3 Social Security Account#: [REDACTED] “Ens
      Legis” of the United Nuwtupian Nation “Attest as Sui Juris
      Under penalty of Perjury, that the Following is True.

Doc. 85 at 1. So begins at least one of defendant’s motions with the Court.

Unfortunately, defendant doesn’t stop there. Almost every motion he filed

with the Court since being granted leave to proceed pro se is peppered with

references indicating that he is a “sovereign citizen.” See e.g., doc. 82 at 1

(“Any evidence (facts, not allegations/opinions) alleged defendant is

subject to the Constitutions and laws of the plaintiff State of Georgia Just

because alleged defendant is physically in Georgia.); doc. 83 at 5-6 (“Not


3
  To the extent possible to discern, the Court has removed personally identifying
information from its recitation. To the extent possible, the Court has retained all other
grammatical and typographical vagaries of defendant’s filing.
                                            6
in any real sense adversary, if there were a true adversary against alleged

defendant, it would be laugable [sic] to even try to discuss causation

because defendant is not accused of causing anything real or imagined.

There is no adversary, alleged Plaintiff, a fiction at best, ostensibly acting

through Brenden Sheahan badge # 63325 and Joshua S Bearden U.S.

Attorney for the government, who has not alleged the violation of a legal

right. The Complaint is “unfit for adjudication”); Doc. 84 at 1 (“NOW

COMES Michael Williams, alleged defendant, by Special appearance and

only Participating under threat duress and coercion, not Submitting to the

asserted Jurisdiction over me, who Submits this motion in limine to

prevent the prosecution from making arguments outside the Facts.”).

        Judge Carnes, while she was a Judge in the Northern District of

Georgia, summed up the problem with sovereign citizen mumbo-jumbo in

2013.

        This strategy, based on the defendant’s claim to be a
        “sovereign citizen,” serves to delay the proceedings, create
        unnecessary work for the Court and counsel, and distract the
        Court from adjudication of the case on its merits. At bottom, a
        defendant pursuing a sovereign-citizen strategy claims that a
        federal court has no jurisdiction to try him for the federal
        crimes with which he is charged. The defendant purports to
        rely heavily on the Uniform Commercial Code (“UCC”),
        admiralty laws, and other commercial statutes to argue that,
        because he has made no contract with the Court or the
                                      7
     prosecutor, neither entity can foist any agreement upon him.
     The criminal code is apparently not one of the groups of
     statutes whose validity the defendant will acknowledge.
     Accordingly, the defendant contends that he cannot be found
     guilty of any violation of federal criminal laws.

     The sovereign-citizen defendant typically files lots of rambling,
     verbose motions and, in court proceedings, will often refuse to
     respond coherently to even the simplest question posed by the
     Court. Each question by the judge is volleyed back with a
     question as to what is the judge’s claim and by what authority
     is the judge even asking a question. When referred to as the
     defendant or by his name, the defendant will frequently
     indicate that there is no proof that he is the defendant, but that
     instead he is a third-party intervenor.

     In proceedings, the observant sovereign-citizen defendant
     clings doggedly to the sovereign-citizen script, which the record
     in this case reveals to be tedious and mind-numbingly
     repetitious.    Any colloquy with the court is usually
     characterized by frequent interruptions by the defendant, who
     attempts to talk over the judge. For the most part, the
     defendant’s statements to the Court are gibberish. On the
     matter of legal representation, the defendant will often refuse
     to cooperate with, or even speak to, his appointed counsel and
     will sometimes protest that he never authorized appointment
     of counsel. Yet, when the Court attempts to engage the
     defendant to determine whether the latter wants new counsel
     or wants to represent himself, the non-responsive dialogue
     begins, with the defendant refusing to affirmatively indicate
     his waiver of counsel or to answer in any coherent way as to
     how he wishes to proceed.

United States v. Perkins, 2013 WL 3820716, *1-*2 (N.D. Ga. July 23, 2013).

Defendant’s filings, to the extent they are comprehensible, bear all of the

hallmarks of the “sovereign citizen” theory that has been consistently
                                     8
rejected by the federal courts as an utterly frivolous attempt to avoid the

statutes, rules, and regulations that apply to all litigants, regardless of

how they portray themselves. See, e.g., United States v. Sterling, 738 F.3d

228, 233 n. 1 (11th Cir. 2013) (noting that courts routinely reject sovereign

citizen legal theories as “frivolous”) (citing United States v. Benabe, 654

F.3d 753, 761-67 (7th Cir. 2011) (recommending that sovereign citizen

theories “be rejected summarily, however they are presented”) ); Linge v.

State of Georgia Inc., 569 F. App'x 895, 896 (11th Cir. 2014) (rejecting such

theories as “wholly unsubstantial and frivolous”); Roach v. Arrisi, 2016

WL 8943290 at *2 (M.D. Fla. 2016) (noting that sovereign citizen theories

have not only been consistently rejected by the courts, but they have been

described as “utterly frivolous,” “patently ludicrous,” and “a waste of ...

the court's time, which is being paid for by hard-earned tax dollars”)

(citation omitted); United States v. Alexio, 2015 WL 4069160 at *3 (D.

Hawaii 2015).

     To that end, defendant’s “Letter of Credit” is patently frivolous

mumbo jumbo. Defendant’s Motion in Limine, likewise, argues that the

Court lacks jurisdiction over him because the Constitution and laws of the

plaintiff “United States” are not applicable to him. To the extent these

                                     9
motions are even “comprehensible,” they bear all of the hallmarks of the

“sovereign citizen” theory and are DISMISSED as frivolous. Roach,

2016 WL 8943290 at *2 (noting that sovereign citizen theories have not

only be consistently rejected by the courts, but they have been described

as “utterly frivolous,” “patently ludicrous,” and “a waste of . . . the court’s

time, which is being paid for by hard-earned tax dollars”).

      Defendant has also filed a Request for Discovery and a Motion to

Dismiss the Complaint.           These motions—while still containing the

mistaken “disclaimers” of jurisdiction—do at least tangentially touch on

real litigation disputes. First, defendant has filed a Motion for Discovery

and Brady request. The Government certified that it has provided to

defendant copies of the full discovery as well as complied with its

obligations under Brady and the applicable criminal rules.4 Doc. 94 at

2-4. Accordingly, defendant’s motion is DISMISSED AS MOOT.

4
 Defendant requested at his hearing that he receive copies of all of the personnel files
of prosecution witnesses. As was explained to defendant, Brady v. Maryland, 373 U.S.
83 (1963) and due process “mandates the disclosure of favorable evidence, material for
exculpatory or impeachment purposes, to an accused upon request.” United States v.
Pitt, 717 F.2d 1331, 1339 (11th Cir. 1983) (citations omitted). Likewise, in order to
receive information contained in personnel files, defendant is obligated to make a
showing of materiality. United States v. Quinn, 123 F.3d 1415, 1421-22 (11th Cir.
1997). The Eleventh Circuit made clear then that the Government is obliged to turn
over all Brady material, however, the Court declined to instruct the Government “on
the manner in which to discharge its obligations.” Id. at 1421-22. So too here. The
Government has an affirmative obligation to turn over relevant Brady material and
                                         10
      Defendant has also filed a Motion to Strike/Dismiss the Complaint.

Defendant’s motion can be broken down into two general complaints.

First, defendant (again) generally contests the jurisdiction of the Court

over him, and alleges that there has been no offense committed which is

“injurious not only to the victim but to the public at large.” Doc. 83 at 3.

Among other complaints, defendant alleges that the Government has to

prove the “corpus delecti [sic]”5 beyond a reasonable doubt. Id. at 4.

Although unclear, the thrust of defendant’s argument appears to be that

the indictment lacks clarity and is inadequately pled to support a claim

against him. Generally, “[t]here is no summary judgment procedure in

criminal cases. Nor do the rules provide for a pre-trial determination of

sufficiency of the evidence. . . The sufficiency of a criminal indictment is

determined from its face. The indictment is sufficient if it charges in the



has assured the Court that those obligations have been complied with. However, the
Court will not instruct the Government on the method of complying with that
obligation.
5
  Corpus delicti, Latin for “body of the crime,” means “[l]oosely, the material substance
on which a crime has been committed; the physical evidence of a crime, such as the
corpse of a murdered person. Despite the common misunderstanding, a victim’s body
could be evidence of a homicide, but the prosecutor does not have to locate or present
the body to meet the corpus delicti requirement.” Corpus delicti, BLACK’S LAW
DICTIONARY (8th ed. 2004). Of note, however, the applicability of corpus delicti “has
been very largely limited to the homicide cases. It concerns the usability in a criminal
case of a confession made by the defendant outside of court.” Rollin M. Perkins &
Ronald N. Boyce, Criminal Law 140 (3d ed. 1982).
                                             11
language of the statute.” United States v. Critzer, 951 F.2d 306, 307 (11th

Cir. 1992). The Eleventh Circuit has made clear that “an indictment must

be sufficiently specific to inform the defendant of the charge against him

and to enable him to plead double jeopardy in any future prosecution for

the same offense. An indictment satisfied these requirements as long as

the language therein sets forth the essential elements of the crime.”

United States v. Cole, 755 F.2d 748, 759 (11th Cir. 1985). In this case, the

indictment not only tracks the statute, it was recently superseded to

comply with the Supreme Court’s decision in Rehaif v. United States, ___

U.S. ___, 139 S. Ct. 2191 (2019). Doc. 74. This is sufficient for this point

in the proceedings.     Despite defendant’s assertions that there is “no

evidence” of any crime committed by him; doc. 83 at 5, 6, 7; the Court is

not entitled to—nor should it—look beyond the indictment to the

sufficiency of the evidence at this time. The sufficiency of the evidence is

a matter reserved for the fact-finder at trial. Defendant is, of course,

entitled to raise all challenges to the sufficiency of the evidence at that

time.

        Second, defendant makes a passing reference to the fact that he has

not been afforded a speedy trial under “the 70 day rule.”          Prior to

                                     12
defendant proceeding pro se in this case, his counsel raised and then

discarded the argument that defendant’s case should be dismissed for

violation of the Speedy Trial Act. Doc. 70. At this second opportunity,

Defendant has merely re-raised the argument in a pro forma manner and

provided no support for his assertion. See 18 U.S.C. § 3162(a)(2) (“The

defendant shall have the burden of proof of supporting such motion, but

the Government shall have the burden of going forward with the evidence

in connection with any exclusion of time under subparagraph

3161(h)(3).”). He has neither identified how 70 days have run under 18

U.S.C. § 3161, or indeed provided any argument for his assertion that

there has been a Speedy Trial Act violation in contravention of the

assertions made by both his prior counsel and the Government in Court.6

Accordingly, defendant’s Motion to Dismiss—such that the Court can

discern—should be DENIED.

                              CONCLUSION

      For the foregoing reasons, defendant’s Motion for Discovery is

DISMISSED AS MOOT, doc. 82, Defendant’s Motion in Limine and



6
  The Court previously explained the contours of excludable time under 18 U.S.C.
§ 3161 in its prior Report and Recommendation. Doc. 70 at 9-10.
                                       13
Order to Rescind 8th Amendment Violations (to the extent this constitutes

a motion), docs. 84 & 85, are DENIED AS FRIVOLOUS. For the same

reasons the Court denies defendant’s above listed motions, defendant’s

Motion to Dismiss Indictment, doc. 83, should be DENIED.

      This Report and Recommendation (R&R) is submitted to the district

judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this

Court’s Local Rule 72.3. Within 14 days of service, any party may file

written objections to this R&R with the Court and serve a copy on all

parties. The document should be captioned “Objections to Magistrate

Judge’s Report and Recommendations.” Any request for additional time

to file objections should be filed with the Clerk for consideration by the

assigned district judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge   will   review   the    magistrate   judge’s   findings   and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648




                                         14
F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x

542, 545 (11th Cir. 2015).

     SO ORDERED AND REPORTED AND RECOMMENDED, this

14th day of February, 2020.



                                  _______________________________
                                    _________________________
                                  CHR    PHER L. RAY
                                   HRISTOPHER
                                    RISTOPH
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    15
